ORDER
PER CURIAM.
Clarence Taylor (Defendant) appeals the trial court’s judgment and sentence imposed after a jury trial finding Defendant guilty of first degree murder, Section 565.020.1 RSMo 1994,1 first degree robbery, Section 569.020, and armed criminal action, Section 571.015. The trial court sentenced Defendant to life imprisonment without the possibility of parole or probation for first degree murder, and to life imprisonment for first degree robbery and armed criminal action, the sentences to run concurrently.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutory citations are to RSMo 1994 unless otherwise stated.